Citation Nr: 0433630	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  98-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, evaluated as 10 percent disabling prior to 
October 8, 2003.

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied entitlement to 
increased ratings for a low back disability; for 
dermatophytosis, tinea pedis, and onychomycosis of the 
toenails; and for bilateral conjunctivitis.

In June 1999 the Board denied the issue of entitlement to an 
increased rating for dermatophytosis, tinea pedis, and 
onychomycosis of the toenails and remanded the issues of 
entitlement to increased ratings for the low back disability 
and bilateral conjunctivitis for further development.  

The Board also remanded an issue of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU) for the issuance of a statement of the case.  This 
issue was rendered moot by a July 2004 rating decision that 
granted TDIU.  

The issues of entitlement to an increased rating for the low 
back disability and bilateral conjunctivitis are returned to 
the Board for further consideration.  

In a July 2004 supplemental statement of the case, the RO 
granted a 40 percent evaluation for the lumbar spine 
disorder, effective October 8, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002).  The VCAA requires VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), see also Pelegrini v. 
Principi 18 Vet App. 112 (2004).  

The Board finds that VA's duty to assist the veteran in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  In this case, subsequent to the 
enactment of the VCAA the RO sent the veteran a letter in 
June 2003 pertaining to the lumbar spine on appeal, which 
informed him the VA needed records from Dunn Chiropractic 
Clinic from 1999 to the present.  The letter did not clearly 
state which evidence, if any, was already in VA's possession 
nor did it discuss which other evidence must be obtained by 
the claimant and which evidence, if any, would be retrieved 
by VA.  No duty to assist letter has been sent addressing the 
conjunctivitis issue subsequent to the November 2000 
enactment of the VCAA.  

VCAA notice letters dated in July 2002, August 2002, May 
2003, July 2004 and August 2004 are noted to specifically 
address other issues that are not presently before the Board 
and are not sufficient for providing notice as to what is 
needed regarding the enumerated issues before the Board.  The 
RO's failure to issue a development letter consistent with 
the notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.

A VA outpatient treatment record of March 1999 reflects that 
an MRI in February 1999 showed asymmetric disc bulge vs. 
right-sided disc protrusion at L5-S1.  The most recent VA 
compensation examination noted severe radiculopathy.  The RO 
has not considered rating the veteran's low back disorder 
under the previous scheduler criteria for intervertebral disc 
syndrome, including the criteria that became effective in 
September 2002.  The Board concludes that such an evaluation 
must be made and that another examination is warranted in 
order to arrive at a fair decision.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The VBA AMC should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The veteran should be afforded an 
appropriate examination to determine the 
severity of his service-connected 
disability of the spine.  Any appropriate 
X-rays or other studies should be 
performed and the interpretations should 
be associated with the claims file.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected spine disorder 
in detail.  The examiner should state the 
range of motion of the veteran's spine, 
in degrees, and should also describe any 
incapacitating episodes (a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician) including the 
frequency and duration of any such 
episodes.  The examiner should identify 
the limitations on activity imposed by 
the disabling condition, viewed in 
relation to the medical history.  An 
opinion should be provided regarding 
whether pain due to the service-connected 
disability significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the objective clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the affected area 
exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

3.  The VBA AMC should then conduct any 
other necessary development brought about 
by the veteran's response to item #1.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
he should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including all relevant Diagnostic 
Codes, current and previously in effect, 
relevant to rating the veteran's service-
connected low back disability.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




